DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
        This communication is in response to Application No. 16/365,730 filed on March 18, 2019 and the Request for continued examination (RCE) presented on February 12, 2021, which amends claims 1, 14-16 and 19-20, cancelled claims 11, 18 and presents arguments, is hereby acknowledged. Claims 1-10, 12-17 and 19-20 are currently pending and subject to examination.

Response to Arguments
   Applicant’s arguments, See Remarks, filed on February 12, 2021 have been fully considered.
   On pages 8-9 of the Remarks, applicants argue that the cited reference Philyaw fails to disclose at least "generating, at a server machine, a file available transaction indicating file information regarding one or more files available for download from the 
      Examiner agrees that Philyaw fails to disclose at least "generating, at a server machine, a file available transaction indicating file information regarding one or more files available for download from the server machine," "adding the file available transaction to a blockchain," and "running, responsive to detecting the file available transaction on the blockchain, an application on a client machine to download the one or more files from the server machine to the client machine," as recited in independent claim 1 and similarly recited in independent claims 14 and 20.
      However, Philyaw teaches wherein running file available transaction includes running a batch job on client machine. Philyaw describes nodes (client machines) and server (Philyaw: [paragraph 0037]). Philyaw describes a series of access events (e.g. batch job) and node (client machine) downloading a file or application from server and performing a database operation, modifying a file or application, and/or accessing a file or application, process series of access events (e.g. running file available transaction includes running a batch job) on node (Philyaw: [paragraph 0022-0023, 0027-0028]).
     However,  Philyaw fails to disclose at least "generating, at a server machine, a file available transaction indicating file information regarding one or more files available for download from the server machine," "adding the file available transaction to a blockchain," and "running, responsive to detecting the file available transaction on the 

Dependent claims 2-10, 12-13, 15-17 and 19
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mituca et al. (WO 2018087493); and further in view of Philyaw et al. (US 2020/0119904 A1).  
           Regarding Claim 1, Mituca teaches a method comprising: generating, at a server machine, a file available transaction indicating file information regarding one or more files available for download from the server machine ([page 3 lines 12-15, page 10 lines 6-8] describes server sending (e.g. generating) an email to a client machine regarding a file available transaction for download from the server);
       adding the file available transaction to a blockchain ([page 5 lines 3-8, 38-43] describes add new file available transaction to a blockchain);  
        running, responsive to detecting the file available transaction on the blockchain, file available transaction on a client machine to download the one or more files from the server machine to the client machine ([page 10 lines 13-30] describes client machine detects a file available transaction on blockchain, client machine begins (e.g. running) downloading file available transaction on a client machine from the server);
      Mituca fails to teach wherein running file available transaction includes running a batch job on client machine; determining a batch job result of the batch job; generating, 
     However, Philyaw teaches wherein running file available transaction includes running a batch job on client machine ([paragraph 0037] describes nodes (client machines) and server [paragraph 0022-0023, 0027-0028] describes file available transaction includes a series of access events (e.g. batch job) and node (client machine) downloading file or application from server and performing a database operation, modifying a file or application, and/or accessing a file or application, process series of access events (e.g. file available transaction running a batch job) on node);
        determining a batch job result of the batch job ([paragraph 0022-0023, 0027-0028] describes a series of access events (e.g. batch job) include downloading a file or application from server and performing a database operation, modifying a file or application, and/or accessing a file or application, process series of access events, determining outcome (e.g. result) of processed series of events (e.g. batch job) (e.g. determining a batch job result of the batch job);
       generating, at the client machine, a batch result transaction including the batch job result; and adding the batch result transaction to the blockchain ([paragraph 0022-0023, 0027-0029] describes generating outcome (result) of series of access event (e.g. batch job) in performing of a particular database operation of series of access event (the batch job) and adding outcome (e.g. result) of processed transactions of series of events (batch job) to blockchain).


running a batch job on client machine, determining a batch job result of the batch job, generating batch result transaction including the batch job result and adding the batch result transaction to the blockchain as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to allow particular users to access documents ([paragraph 0001] in Philyaw).


      Regarding Claim 2, the combination of Mituca and Philyaw teach the method, wherein generating the batch result transaction comprises: generating a file hash of at least a subset of the one or more files (Philyaw: [paragraph 0027-0029, 0040] describes generating a cryptographic hash of subset of a log file);
      and adding the file hash to the batch result transaction (Philyaw: [paragraph 0030, 0040-0041] describes adding file hash to outcome (result) of access event i.e. validating transactions (batch result transaction)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include 
generating a file hash of file and adding the file hash to the batch result transaction as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to include a hash or encrypted data, which proves the veracity of all the transactions ([paragraph 0020] in Philyaw).

Regarding Claim 3, the combination of Mituca and Philyaw teach the method, wherein the batch job result includes at least one result selected from the group consisting of a download result of the batch job, a validation result of the batch job, and a processing result of the batch job (Philyaw: [paragraph 0042, 0068-0069] describes outcome (result) of access event selected from validation transaction of series of access event (batch job)).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include 
the batch job result includes result selected from the group consisting of a validation result of the batch job as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to validation of a transaction is facilitated utilizing features of asymmetric key cryptography ([paragraph 0024] in Philyaw).

     Regarding Claim 4, the combination of Mituca and Philyaw teach the method, wherein the batch job result includes file information regarding at least a subset of the one or more files (Philyaw: [paragraph 0027-0028] describes outcome (result) of series of access event (batch job) includes information regarding transaction tokens of subset of a log file).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include 
the batch job result includes file information regarding a subset of the one or more files as taught by Philyaw. One of ordinary skill in the art would have been motivated to 

      Regarding Claim 5, the combination of Mituca and Philyaw teach the method, wherein the file information includes one or more pieces of information selected from the group consisting of file names for each of the subset of the one or more files, file sizes for each of the subset of the one or more files, and a download time for each of the subset of the one or more files ([paragraph 0027, 0041-0042] describes file information includes URL information of file or application, download timestamp for downloading files).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include 
the file information includes information selected from the group consisting of file names, file sizes and a download time for each of the subset of the one or more files as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to receive transaction status information and Blockchain data from the client machine ([paragraph 0039] in Philyaw).

      Regarding Claim 6, the combination of Mituca and Philyaw teach the method, wherein generating the batch result transaction comprises: generating a file information hash of at least a subset of the one or more files (Philyaw: [paragraph 0027-0029, 0040] describes generating a cryptographic (information) hash of subset of a log file);

    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include generating a file information hash files and adding the file hash to the batch result transaction as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to include a hash or encrypted data, which proves the veracity of all the transactions ([paragraph 0020] in Philyaw).

      Regarding Claim 7, the combination of Mituca and Philyaw teach the method, wherein the blockchain is implemented by a plurality of nodes (Philyaw: [paragraph 0022, 0040] describes Blockchain implementations, each node 110A-110F in the distributed ledger network 100 can operate as a peer to every other node 110A-110F of the distributed ledger network, nodes 310, 314, 330 and 322).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include the blockchain is implemented by a plurality of nodes as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to provide plurality of nodes stores a received first  transaction block onto a local copy of a blockchain  ([paragraph 0001] in Philyaw).

Regarding Claim 8, the combination of Mituca and Philyaw teach the method, wherein a first subset of the nodes is implemented by at least one first computing device affiliated with the client machine, and wherein a second subset of the nodes is implemented by at least one second computing device affiliated with the server machine (Philyaw: [paragraph 0036-0037] server can include node 110n (affiliated with server) and one or more can be a node 230, 230n (affiliated with clients)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include a first subset of the nodes is implemented by client machine and a second subset of the nodes is implemented by the server machine as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to provide plurality of nodes implemented by client machine and server ([paragraph 0019] in Philyaw).

       Regarding Claim 9, the combination of Mituca and Philyaw teach the method, wherein a third subset of the nodes is implemented by at least one third computing device unaffiliated with both the client machine and the server machine (Philyaw: [paragraph 0042-0043] describes organization nodes such as 310, 314 etc. (unaffiliated with both the client machine and the server machine)). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include 
a third subset of the nodes is implemented by at least one third computing device unaffiliated with both the client machine and the server machine as taught by Philyaw. 

      Regarding claim 14, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 14 a system comprising: a first processor; and a first memory storing instructions which, when executed by the first processor, cause the processor to and a second processor; and a second memory storing instructions which, when executed by the second processor, cause the second processor to:. Philyaw teaches a system comprising: a first processor; and a first memory storing instructions which, when executed by the first processor, cause the processor to and a second processor; and a second memory storing instructions which, when executed by the second processor, cause the second processor to: ([paragraph 0064] describes distributed ledger system includes processors (e.g. first processor and second processor) and computer storage media and memories such as random access memory (RAM), a cache, read-only memory (ROM) (e.g. first memory and second memory) that store computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform the operations).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include a first memory storing instructions which when executed by the first processor and a second processor and a second memory storing instructions which executed by the second processor as taught by Philyaw. One of ordinary skill in the art would have been 

      Regarding claim 15, this claim contains limitations found within that of claim 2 and the same rationale to rejection is used.
 
       Regarding claim 16, the combination of Mituca and Philyaw teach the system, wherein the memory stores further instructions which, when executed by the processor, cause the processor to: generate a file hash of at least a subset of the one or more files (Philyaw: [paragraph 0027-0029, 0040] describes generating a cryptographic (information) hash of subset of a log file);
     and add the file hash to the batch result transaction (Philyaw: [paragraph 0030, 0040-0041] describes adding file cryptographic (information) to outcome (result) of access event i.e. validating transactions (batch result transaction)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include generate a file hash of at least a subset of the one or more files and add the file hash to the batch result transaction as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to include a hash or encrypted data, which proves the veracity of all the transactions ([paragraph 0020] in Philyaw).

Regarding claim 20, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 20 a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to:. Philyaw teaches a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: ([paragraph 0005] describes distributed ledger system includes one or more processors and one or more computer storage media that store computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform the operations).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca to include a non-transitory, computer-readable medium storing instructions which, when executed by a processor as taught by Philyaw. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca in the Philyaw system in order to provide processors and one or more computer storage media that store computer-useable instructions ([paragraph 0021] in Philyaw).

7.    Claims 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Mituca et al. (WO 2018087493); in view of Philyaw et al. (US 2020/0119904 A1); and further in view of  Childress et al. (US 2018/0189333 A1).
        Regarding Claim 10, Mituca and Philyaw fails to teach the method, wherein transactions are added to the blockchain at a transaction frequency, wherein the batch job executes at an execution frequency that is more frequent than the transaction 
       However, Childress teaches the method, wherein transactions are added to the blockchain at a transaction frequency ([paragraph 0015-0016] describes number of transactions per hour are included (added) into blockchain),  
      wherein the batch job executes at an execution frequency that is more frequent than the transaction frequency, and wherein generating the batch result transaction includes adding a plurality of batch job result to the batch result transaction ([paragraph 0015-0016, 0031-0032] describes process  number of frequent occurring transaction (batch job) more frequently  number of transactions received per hour) and generating the processed  number of frequent occurring transaction outcome (batch job result) includes and include into the total transactions processed per hour).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca/Philyaw to include the batch job executes at an execution frequency that is more frequent than the transaction frequency and generating the batch result transaction includes adding a plurality of batch job result to the batch result transaction as taught by Childress. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca/Philyaw in the Childress system in order to determine an order to process the blockchain transactions based on the independent transaction type or the dependent transaction type ([Abstract] in Childress).

Regarding claim 17, this claim contains limitations found within that of claim 10 and the same rationale to rejection is used.

8.     Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mituca et al. (WO 2018087493); in view of Philyaw et al. (US 2020/0119904 A1); and further in view of  Arora et al. (US 2019/0188657 A1).
        Regarding Claim 12, Mituca and Philyaw fails to teach the method, further comprising: replacing an indication of the batch result transaction on the blockchain after at least one of (i) a predetermined period of time has passed, (ii) a predetermined number of subsequent batch result transactions have been added to the blockchain, or (iii) a storage space taken up by the batch result transaction and subsequent batch result transactions exceeds a predetermined threshold.
      However, Arora teaches the method, further comprising: replacing an indication of the batch result transaction on the blockchain after at least one of (i) a predetermined period of time has passed, (ii) a predetermined number of subsequent batch result transactions have been added to the blockchain, or (iii) a storage space taken up by the batch result transaction and subsequent batch result transactions exceeds a predetermined threshold ([paragraph 0030-0032] describes removing series of transaction payments outcomes on the blockchain after a predetermined period of time has passed).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca/Philyaw to include replacing an indication of the batch result transaction on the blockchain after at 

   Regarding claim 19, this claim contains limitations found within that of claim 12 and the same rationale to rejection is used.

9.    Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mituca et al. (WO 2018087493); in view of Philyaw et al. (US 2020/0119904 A1); and further in view of Gupta et al. (US 2019/0370058 A1).
         Regarding Claim 13, Mituca and Philyaw fails to teach the method, wherein the batch job is run to download the one or more files from the server machine according to the file transfer protocol (FTP).
        However, Gupta teaches the method, wherein the batch job is run to download the one or more files from the server machine according to the file transfer protocol (FTP) ([paragraph 0028, 0066] describes user download file from server to process batch job using FTP).  
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mituca/Philyaw to include batch job is run to download the one or more files from the server machine according to the file transfer protocol as taught by Gupta. One of ordinary skill in the art would have been motivated to utilize the teachings of Mituca/Philyaw in the Gupta 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459